Title: To Thomas Jefferson from William Carmichael, 19 April 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Aranjuez 19th. April 1785

Since I had the honor to address you, I received further Intelligence with respect to the Disposition of the Emperor of Marrocco. I inclosed a copy of the Letter communicated to me, the 15th. Inst. in one to his Excy. Benjamin Franklin which in case of his Absence, I directed to be opened by yourself or Mr. Adams. I have also received an accurate account of the Maritime Force of the Above mentioned Prince which I have not time to copy to send by this opportunity. In consequence of what Dr. Franklin wrote me the 22d. Ulto. I was in hopes to have received ’ere this the Joint Sentiments of the Commissioners on the Subject of our Difference with the Barbary States. I repeat now what I mentioned in my Letter of the 15th. Inst., my reliance in the good Offices of this Court; at the Same time I beg leave to recommend the Speedy adoption of measures, that at least may prevent Hostilities, until Congress may take such, as they may judge proper. My Situation here has become so very disagreable from the total Silence of my Constituents and other circumstances which for many years have been detrimental to my Little affairs, that unless things take a different turn, I shall be uneasy until I leave Europe forever. The Infant Dn. Gabriel espoused on the 12 Inst. by Proxy the Infanta of Portugal. This Court has ordered a Gala of three days with Illuminations to celebrate these Nuptials. I have not yet been able to procure an account of the Price of the Books you wished me to procure you. They are in general scarce, and you will be surprized  at the price demanded for such as I have been able to discover. With the Proper Compliments to Messrs. Franklin & Adams I have the Honor to be with great Regard Your Most Obedt. Humble Sert.,

Wm. Carmichael

